

116 HR 864 IH: Wildlife Conservation and Anti-Trafficking Act of 2019
U.S. House of Representatives
2019-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 864IN THE HOUSE OF REPRESENTATIVESJanuary 30, 2019Mr. Garamendi (for himself and Mr. Young) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo support wildlife conservation, improve anti-trafficking enforcement, provide dedicated funding
			 at no expense to taxpayers, and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Wildlife Conservation and Anti-Trafficking Act of 2019. (b)Table of contentsThe table of contents for this Act is the following:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Purposes.
					Sec. 3. Definitions.
					Title I—Wildlife Trafficking Whistleblowers
					Sec. 101. Definition of Secretary concerned.
					Sec. 102. Plan of action.
					Sec. 103. Awards to whistleblowers.
					Title II—Wildlife Conservation
					Sec. 201. International Wildlife Conservation Program.
					Sec. 202. Amendments to Great Ape Conservation Act of 2000.
					Sec. 203. Amendments to Marine Turtle Conservation Act of 2004.
					Sec. 204. Funding for marine mammal conservation.
					Sec. 205. Funding for shark conservation.
					Sec. 206. Uses of transferred funds for wildlife conservation.
					Title III—Anti-Trafficking and Poaching
					Sec. 301. United States Fish and Wildlife Service officers abroad.
					Sec. 302. Wildlife trafficking violations as predicate offenses under Travel Act and racketeering
			 statute.
					Sec. 303. Funds from wildlife trafficking violations of money laundering statute.
					Sec. 304. Technical and conforming amendments.
					Title IV—Illegal, Unreported, and Unregulated Fishing
					Sec. 401. Funding for illegal, unreported, and unregulated fishing enforcement.
					Sec. 402. Illegal, unreported, and unregulated fishing as predicate offenses under money laundering
			 statute.
					Sec. 403. Funds from illegal, unreported, and unregulated fishing violations of money laundering
			 statute.
					Sec. 404. Uses of transferred funds for illegal, unreported, and unregulated fishing enforcement.
				
 2.PurposesThe purposes of this Act are— (1)to direct Federal agencies to develop a plan of action to implement authorities under existing law to reward whistleblowers who furnish information that leads to an arrest, criminal conviction, civil penalty assessment, or forfeiture of property for any wildlife trafficking violation;
 (2)to provide a standardized process for determining and adjudicating awards to whistleblowers under authorities under existing law;
 (3)to authorize the International Wildlife Conservation Program to be administered by the United States Fish and Wildlife Service;
 (4)to amend the Great Ape Conservation Act of 2000 (16 U.S.C. 6301 et seq.)— (A)to authorize the awarding of multiyear grants from the Great Ape Conservation Fund; and
 (B)to provide dedicated funding under that Act at no cost to taxpayers; (5)to amend the Marine Turtle Conservation Act of 2004 (16 U.S.C. 6601 et seq.)—
 (A)to make United States territories eligible for Federal funding and assistance; (B)to support the conservation of freshwater turtles and tortoises; and
 (C)to provide dedicated funding at no cost to taxpayers under that Act; (6)to direct any fines, penalties, and forfeitures of property from violations of the Marine Mammal Protection Act of 1972 (16 U.S.C. 1361 et seq.) to support marine mammal conservation;
 (7)to direct any fines, penalties, and forfeitures of property from shark finning or fishery violations under the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.) to support shark conservation;
 (8)to provide dedicated funding for international wildlife conservation at no cost to taxpayers; (9)to authorize the Secretary of the Interior to station United States Fish and Wildlife Service officials in high-intensity wildlife trafficking areas abroad;
 (10)to make wildlife trafficking a predicate offense under section 1952 of title 18, United States Code (commonly known as the Travel Act), and the racketeering prohibitions of chapter 96 of title 18, United States Code (commonly known as the Racketeer Influenced and Corrupt Organizations Act);
 (11)to direct any civil penalties, fines, forfeitures, and restitution from wildlife trafficking violations under section 1952 of title 18, United States Code (commonly known as the Travel Act), and the racketeering prohibitions of chapter 96 of title 18, United States Code (commonly known as the Racketeer Influenced and Corrupt Organizations Act), to support wildlife conservation;
 (12)to direct any civil penalties, fines, forfeitures, and restitution from wildlife trafficking violations of money laundering statutes (including section 1956 of title 18, United States Code) to support wildlife conservation;
 (13)to make violations for illegal, unreported, and unregulated fishing under the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.) a predicate offense under section 1956 of title 18, United States Code;
 (14)to direct any civil penalties, fines, forfeitures, and restitution for illegal, unreported, and unregulated fishing violations of money laundering statutes (including section 1956 of title 18, United States Code) to support fisheries enforcement, including to carry out amendments made by the Illegal, Unreported, and Unregulated Fishing Enforcement Act of 2015 (Public Law 114–81; 129 Stat. 649); and
 (15)to provide dedicated funding for improved enforcement against illegal, unreported, and unregulated fishing at no cost to taxpayers.
 3.DefinitionsIn this Act: (1)CITESThe term CITES means the Convention on International Trade in Endangered Species of Wild Fauna and Flora (27 UST 1087; TIAS 8249).
 (2)Focus country; wildlife traffickingThe terms focus country and wildlife trafficking have the meanings given those terms in section 2 of the Eliminate, Neutralize, and Disrupt Wildlife Trafficking Act of 2016 (16 U.S.C. 7601).
 (3)SharkThe term shark means any species of the orders Hexanchiformes, Pris­ti­o­phor­i­formes, Squaliformes, Squatiniformes, He­ter­o­don­ti­formes, Orectolobiformes, Lamniformes, and Car­char­in­i­formes.
 (4)Species; take; wildlifeEach of the terms species, take, and wildlife has the meaning given that term in section 3 of the Endangered Species Act of 1973 (16 U.S.C. 1532).
			IWildlife Traf­fick­ing Whistleblowers
 101.Definition of Secretary concernedIn this title, the term Secretary concerned means, as applicable— (1)the Attorney General;
 (2)the Secretary of the Interior; (3)the Secretary of Commerce;
 (4)the Secretary of State; and (5)the Secretary of the Treasury.
				102.Plan of action
 (a)In generalIn coordination with other Federal agencies as appropriate, not later than 1 year after the date of enactment of this Act, the Secretaries concerned shall develop a plan of action to fully carry out existing authorities for rewards to whistleblowers of violations of anti-wildlife-trafficking laws.
 (b)RequirementsThe plan of action under subsection (a) shall— (1)include a strategy to raise public awareness in the United States and abroad for reward opportunities for whistleblowers provided under—
 (A)section 6(d) of the Lacey Act Amendments of 1981 (16 U.S.C. 3375(d)); (B)section 11(d) of the Endangered Species Act of 1973 (16 U.S.C. 1540(d));
 (C)section 106(c) of the Marine Mammal Protection Act of 1972 (16 U.S.C. 1376(c)); (D)section 3 of the Fish and Wildlife Improvement Act of 1978 (16 U.S.C. 742l);
 (E)section 7(f) of the Rhinoceros and Tiger Conservation Act of 1994 (16 U.S.C. 5305a(f)); and (F)other applicable anti-wildlife-trafficking laws;
 (2)delineate short-term and long-term goals for increasing anti-wildlife-trafficking enforcement, including recruitment of whistleblowers, as appropriate;
 (3)describe specific actions to be taken to achieve the goals under paragraph (2) and the means necessary to do so, including—
 (A)formal partnerships with nongovernmental organizations; and (B)the establishment of Whistleblower Offices—
 (i)to coordinate the receipt of whistleblower disclosures; (ii)to ensure referrals to the appropriate law enforcement offices; and
 (iii)to communicate with whistleblowers regarding the status of the respective cases referred by the whistleblowers and potential rewards;
 (4)be published in the Federal Register for public comment for a period of not less than 60 days; and (5)not later than 90 days after the end of the period described in paragraph (4), be finalized and made readily available on a public Federal Government internet website.
 (c)Updates to plan of actionIn coordination with other Federal agencies as appropriate, not less frequently than once every 5 years, the Secretaries concerned shall review the plan of action under this section and, as necessary, revise the plan of action following public notice and comment.
				103.Awards to whistleblowers
				(a)Award
 (1)In generalSubject to paragraphs (2) and (3), if a Secretary concerned proceeds with any administrative or judicial action under any of the laws described in section 102(b)(1) based on information brought to the attention of the Secretary concerned by a person qualified to receive an award under this section, the Secretary concerned shall pay that person an award.
					(2)Award amount
 (A)In generalSubject to subparagraph (B), the Secretary concerned shall determine the amount of the award under paragraph (1) based on the extent to which the person substantially contributed to the action.
 (B)RequirementThe award under paragraph (1) shall be not less than 15 percent, and not more than 50 percent, of the amounts received by the United States as penalties, interest, fines, forfeitures, community service payments, restitution payments, and additional amounts in the action (including any related civil or criminal actions) or any under settlement or plea agreement in response to that action.
 (C)TimelineThe amount of the award under paragraph (1) shall be— (i)determined not later than 90 days after the date of the applicable plea agreement, judgment, or settlement in that action; and
 (ii)paid from the amounts so received by the United States. (3)ApplicationA Secretary concerned may make an award under this subsection only in a case in which the total sanction from all penalties, fines, community service payments, restitution, interest, forfeitures, or civil or criminal recoveries (including in related actions) exceeds $100,000.
					(b)Reduction in or denial of award
 (1)Reduction of awardIf the applicable Secretary concerned determines that the claim for an award under subsection (a) is brought by a person who planned and initiated the actions that led to the violation, the Secretary concerned may appropriately reduce the amount of the award.
 (2)Denial of awardIf the person described in paragraph (1) is convicted of criminal conduct arising from the role described in that paragraph, the applicable Secretary concerned shall deny any award under this subsection.
 (c)Appeal of award determinationAny determination with respect to an award under subsection (a) may be appealed to the appropriate court of appeals of the United States pursuant to section 706 of title 5, United States Code, not later than 30 days after the date of the determination.
 (d)Submission of informationThe Secretaries concerned shall permit the submission of confidential and anonymous reports under this subsection consistent with the procedures set forth in subsections (d)(2) and (h) of section 21F of the Securities Exchange Act of 1934 (15 U.S.C. 78u–6).
 (e)Limitation on applicationThis section shall apply only with respect to amounts received by the United States described in subsection (a) on or after the date of enactment of this Act.
				(f)Annual report
 (1)In generalThe Secretaries concerned shall each year conduct a study on, and submit to Congress a report describing the use of, authorities, claims filed, awards paid, and outreach conducted under this section.
 (2)Incorporation allowedThe requirement under paragraph (1) may be satisfied by incorporating the report into the plan of action required under section 102 or a revision under section 102(c).
					IIWildlife Conservation
			201.International Wildlife Conservation Program
 (a)DefinitionsIn this section: (1)ProgramThe term Program means the International Wildlife Conservation Program established under subsection (b).
 (2)Range stateThe term range state means a foreign country, a freely associated state (pursuant to the Compact of Free Association authorized by Public Law 99–239 (99 Stat. 1770)), or any territory or possession of the United States, any portion of which is within the natural range of distribution of a wildlife species.
 (3)SecretaryThe term Secretary means the Secretary of the Interior. (b)Authorization of programThe Secretary shall carry out the International Wildlife Conservation Program in the United States Fish and Wildlife Service—
 (1)to implement global habitat and conservation initiatives under the jurisdiction of the Secretary; (2)to address global conservation threats;
 (3)to combat wildlife trafficking, poaching, and trade in illegal wildlife products; (4)to provide financial, scientific, and other technical assistance;
 (5)to facilitate implementation of treaties, conventions, accords, or similar international agreements entered into by the United States to promote fish, wildlife, plant, or habitat conservation; and
 (6)to carry out other international wildlife conservation and habitat activities authorized by Federal law, as the Secretary determines to be appropriate.
 (c)Program componentsThe Program shall include the following: (1)Regional componentA regional component that shall—
 (A)address grassroots conservation problems through capacity building within regions of range states to achieve comprehensive landscape or ecosystem-level fish or wildlife conservation; and
 (B)develop and implement a plan— (i)to expand existing regional wildlife conservation programs as the Secretary determines to be appropriate; and
 (ii)to establish new regional conservation programs in other critical landscapes and wildlife habitat globally.
 (2)Species componentA species component that shall consist of administration of the programs authorized under— (A)the African Elephant Conservation Act (16 U.S.C. 4201 et seq.);
 (B)the Rhinoceros and Tiger Conservation Act of 1994 (16 U.S.C. 5301 et seq.); (C)the Asian Elephant Conservation Act of 1997 (16 U.S.C. 4261 et seq.);
 (D)the Great Ape Conservation Act of 2000 (16 U.S.C. 6301 et seq.); (E)the Marine Turtle Conservation Act of 2004 (16 U.S.C. 6601 et seq.);
 (F)the Neotropical Migratory Bird Conservation Act (16 U.S.C. 6101 et seq.); (G)the Wild Bird Conservation Act of 1992 (16 U.S.C. 4901 et seq.);
 (H)the Critically Endangered Animals Conservation Fund established by the Secretary and administered by the United States Fish and Wildlife Service; and
 (I)any similar authority provided to the Secretary relating to international wildlife conservation. (3)Anti-trafficking componentAn anti-trafficking component that shall consist of administration of the programs authorized under—
 (A)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); (B)subsections (a) and (d) of section 8 of the Fishermen’s Protective Act of 1967 (22 U.S.C. 1978);
 (C)the Eliminate, Neutralize, and Disrupt Wildlife Trafficking Act of 2016 (16 U.S.C. 7601 et seq.); (D)the Lacey Act Amendments of 1981 (16 U.S.C. 3371 et seq.);
 (E)other anti-wildlife-trafficking laws, as determined by the Secretary; and (F)activities authorized under section 301.
 (4)Convention componentA convention component that shall consist of the Division of Management Authority and the Division of Scientific Authority of the United States Fish and Wildlife Service to implement CITES and carry out other related duties, as the Secretary determines to be appropriate.
 (5)Additional componentsThe Secretary may include additional components in the Program as the Secretary determines to be appropriate.
 (d)Relationship to other lawNothing in this section alters the responsibilities of the Secretary under section 8 of the Fish and Wildlife Act of 1956 (16 U.S.C. 742g) and the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.).
 (e)Acceptance and use of donationsIn carrying out the Program, the Secretary may— (1)accept donations of funds, gifts, and in-kind contributions; and
 (2)use those donations, without further appropriation, for capacity building, grants, and other on-the-ground uses under the program components described in subsection (c).
					202.Amendments to Great Ape Conservation Act of 2000
 (a)Multiyear grantsSection 4 of the Great Ape Conservation Act of 2000 (16 U.S.C. 6303) is amended— (1)by adding at the end the following:
						
							(j)Multiyear grants
 (1)In generalThe Secretary may award a multiyear grant under this section to a person who is otherwise eligible for a grant under this section to carry out a project that the person demonstrates is an effective, long-term conservation strategy for great apes and their habitats.
 (2)Annual grants not affectedThis subsection shall not be construed as precluding the Secretary from awarding grants on an annual basis..
 (b)Great Ape Conservation FundSection 5 of the Great Ape Conservation Act of 2000 (16 U.S.C. 6304) is amended— (1)in subsection (a)—
 (A)in paragraph (2), by striking and at the end; (B)in paragraph (3), by striking the period at the end and inserting ; and; and
 (C)by adding at the end the following:  (4)any amounts received by the United States for any violation of law pertaining to great apes under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), the Lacey Act Amendments of 1981 (16 U.S.C. 3371 et seq.), or regulations implementing those Acts, including any of those amounts received as—
 (A)fines or penalties; (B)proceeds from sales of forfeited property, assets, or cargo; or
 (C)restitution to the Federal Government.; and (2)in subsection (b)(2)—
 (A)by striking 3 percent and inserting 5 percent; and (B)by striking $100,000 and inserting $150,000.
						203.Amendments to Marine Turtle Conservation Act of 2004
 (a)PurposesSection 2(b) of the Marine Turtle Conservation Act of 2004 (16 U.S.C. 6601(b)) is amended to read as follows:
					
 (b)PurposesThe purposes of this Act are to assist in the conservation of marine turtles, freshwater turtles, and tortoises in foreign countries and territories of the United States, the conservation of the nesting habitats of marine turtles, and the conservation of the habitats of freshwater turtles and tortoises, by supporting and providing financial resources for projects—
 (1)to conserve those nesting habitats and habitats in foreign countries and territories of the United States;
 (2)to conserve marine turtles, freshwater turtles, and tortoises in those habitats; and (3)to address other threats to the survival of marine turtles, freshwater turtles, and tortoises in foreign countries and territories of the United States..
 (b)DefinitionsSection 3 of the Marine Turtle Conservation Act of 2004 (16 U.S.C. 6602) is amended— (1)by amending paragraph (2) to read as follows:
						
 (2)ConservationThe term conservation means the use of all methods and procedures necessary to protect marine turtles, freshwater turtles, or tortoises in foreign countries and territories of the United States, including—
 (A)protection, restoration, and management of nesting habitats and other habitats; (B)onsite research and monitoring of populations, habitats, annual reproduction, and species population trends;
 (C)assistance in the development, implementation, and improvement of national, regional, and territorial management plans for habitat ranges;
 (D)enforcement and implementation of CITES and laws of foreign countries and territories of the United States to—
 (i)protect and manage populations and habitats; and (ii)prevent illegal trade of marine turtles, freshwater turtles, or tortoises;
 (E)training of local law enforcement officials in the interdiction and prevention of— (i)the illegal killing of marine turtles, freshwater turtles, or tortoises; and
 (ii)illegal trade in marine turtles, freshwater turtles, or tortoises; (F)initiatives to resolve conflicts between humans and marine turtles, freshwater turtles, or tortoises over habitat;
 (G)community outreach and education; and (H)strengthening of the ability of local communities to implement population and habitat conservation programs.;
 (2)in paragraph (3), by striking Marine Turtle Conservation Fund and inserting Turtle and Tortoise Conservation Fund; (3)by redesignating paragraphs (3) through (6) as paragraphs (4) through (7), respectively;
 (4)by inserting after paragraph (2) the following:  (3)Freshwater turtle (A)In generalThe term freshwater turtle means any member of the family Ca­ret­to­chel­yi­dae, Chelidae, Chelydridae, Der­ma­te­my­di­dae, Emydidae, Geoemydidae, Kinosternidae, Pelomedusidae, Platysternidae, Po­doc­ne­mi­di­dae, or Trionychidae.
 (B)InclusionsThe term freshwater turtle includes— (i)any part, product, egg, or offspring of a turtle described in subparagraph (A); and
 (ii)a carcass of such a turtle.; and (5)by adding at the end the following:
						
 (8)Territory of the United StatesThe term territory of the United States means each of American Samoa, Guam, the Commonwealth of the Northern Mariana Islands, the Commonwealth of Puerto Rico, the United States Virgin Islands, and any other territory or possession of the United States.
							(9)Tortoise
 (A)In generalThe term tortoise means any member of the family Testudinidae. (B)InclusionsThe term tortoise includes—
 (i)any part, product, egg, or offspring of a tortoise described in subparagraph (A); and (ii)a carcass of such a tortoise..
 (c)Marine turtle conservation assistanceSection 4 of the Marine Turtle Conservation Act of 2004 (16 U.S.C. 6603) is amended— (1)in the section heading, by striking marine turtle and inserting turtle and tortoise;
 (2)in subsection (a), by striking marine turtles and inserting marine turtles, freshwater turtles, and tortoises; (3)by amending subsection (b)(1) to read as follows:
						
 (1)Eligible applicantsA proposal for a project for the conservation of marine turtles, freshwater turtles, or tortoises may be submitted to the Secretary by—
 (A)any wildlife management authority of a foreign country or territory of the United States that has within its boundaries marine turtle nesting habitat, freshwater turtle habitat, or tortoise habitat, if the activities of the authority directly or indirectly affect marine turtle, freshwater turtle, or tortoise conservation; or
 (B)any other person with the demonstrated expertise required for the conservation of marine turtles, freshwater turtles, or tortoises.;
 (4)in subsection (d)— (A)by inserting or territories of the United States after foreign countries;
 (B)by striking marine turtles’ and inserting marine turtles, freshwater turtles, or tortoises; and (C)by striking marine turtle and inserting marine turtle, freshwater turtle, or tortoise; and
 (5)in subsection (e)— (A)by striking marine turtles and inserting marine turtles, freshwater turtles, or tortoises; and
 (B)by striking and their nesting habitats and inserting and marine turtle nesting habitats, freshwater turtle habitats, or tortoise habitats. (d)Marine Turtle Conservation FundSection 5 of the Marine Turtle Conservation Act of 2004 (16 U.S.C. 6604) is amended—
 (1)in the section heading, by striking marine turtle and inserting turtle and tortoise; (2)in subsection (a)—
 (A)in the matter preceding paragraph (1), by striking Marine Turtle and inserting Turtle and Tortoise; (B)in paragraph (2), by striking and at the end;
 (C)in paragraph (3), by striking the period at the end and inserting ; and; and (D)by adding at the end the following:
							
 (4)any amounts received by the United States for any violation of law pertaining to marine turtles, freshwater turtles, or tortoises under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), the Lacey Act Amendments of 1981 (16 U.S.C. 3371 et seq.), or regulations implementing those Acts, including any of those amounts received as—
 (A)fines or penalties; (B)proceeds from sales of forfeited property, assets, or cargo; or
 (C)restitution to the Federal Government.; and (3)in subsection (b)(2)—
 (A)by striking 3 percent and inserting 5 percent; and (B)by striking $80,000 and inserting $150,000.
 (e)Advisory groupSection 6(a) of the Marine Turtle Conservation Act of 2004 (16 U.S.C. 6605(a)) is amended by striking marine turtles and inserting marine turtles, freshwater turtles, or tortoises.
 (f)Authorization of appropriationsSection 7 of the Marine Turtle Conservation Act of 2004 (16 U.S.C. 6606) is amended— (1)by striking There is and inserting the following:
						
 (a)In generalThere is; and (2)by adding at the end following:
						
 (b)AllocationOf the amount authorized by subsection (a) for each fiscal year— (1)not more than $1,510,000 is authorized only for use by the Secretary for marine turtle conservation purposes under this Act; and
 (2)of the amount appropriated in excess of $1,510,000, not less than 40 percent is authorized only for use by the Secretary for freshwater turtle and tortoise conservation purposes under this Act..
 204.Funding for marine mammal conservationAll amounts collected by the Secretary of Commerce, including fines, penalties, and proceeds from sales of forfeited assets or cargo, for violations of the Marine Mammal Protection Act of 1972 (16 U.S.C. 1361 et seq.) or regulations implementing that Act shall be used by the Secretary of Commerce for—
 (1)the benefit of the marine mammal species impacted by the applicable violation, to the extent practicable;
 (2)marine mammal conservation purposes, as determined by the Secretary of Commerce; (3)responding to marine mammal strandings, entanglements, or unusual mortality events, including activities under the John H. Prescott Marine Mammal Rescue Assistance Grant Program under section 408 of the Marine Mammal Protection Act of 1972 (16 U.S.C. 1421f–1);
 (4)payment of awards to whistleblowers on an applicable violation under section 103; or (5)enforcement of the Marine Mammal Protection Act of 1972 (16 U.S.C. 1361 et seq.) and regulations implementing that Act.
 205.Funding for shark conservationAll amounts available to the Secretary of Commerce that are attributable to fines, penalties, and forfeitures of property (or proceeds from the sale of that forfeited property) imposed for violations under section 307(1)(P) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1857(1)(P)) or violations of any fishery management plan for sharks prepared under title III of that Act (16 U.S.C. 1851 et seq.) shall be used by the Secretary of Commerce for—
 (1)the benefit of the shark species impacted by the applicable violation, to the extent practicable; (2)shark conservation purposes, including to carry out amendments made by the Shark Conservation Act of 2010 (Public Law 111–348; 124 Stat. 3668);
 (3)payment of awards to whistleblowers on an applicable violation under section 103; or (4)enforcement of section 307(1)(P) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1857(1)(P)) or any fishery management plan for sharks under that Act.
 206.Uses of transferred funds for wildlife conservationAll amounts made available to the Secretary of the Interior under the amendments made by sections 302 and 303 shall be used—
 (1)for the benefit of the species impacted by the applicable violation, to the extent practicable; (2)for payment of rewards under section 103 on the applicable violation; or
 (3)to carry out— (A)the African Elephant Conservation Act (16 U.S.C. 4201 et seq.);
 (B)the Rhinoceros and Tiger Conservation Act of 1994 (16 U.S.C. 5301 et seq.); (C)the Asian Elephant Conservation Act of 1997 (16 U.S.C. 4261 et seq.);
 (D)the Great Ape Conservation Act of 2000 (16 U.S.C. 6301 et seq.); (E)the Marine Turtle Conservation Act of 2004 (16 U.S.C. 6601 et seq.);
 (F)the Neotropical Migratory Bird Conservation Act (16 U.S.C. 6101 et seq.); (G)the Wild Bird Conservation Act of 1992 (16 U.S.C. 4901 et seq.);
 (H)the Critically Endangered Animals Conservation Fund established by the Secretary and administered by the United States Fish and Wildlife Service; or
 (I)any other wildlife conservation programs or activities authorized by Federal law, as considered appropriate by the Secretary, including activities pursuant to sections 201 and 301 of this Act.
					IIIAnti-Trafficking and Poaching
			301.United States Fish and Wildlife Service officers abroad
 (a)DefinitionsIn this section: (1)Host countryThe term host country means a country that is hosting a United States Fish and Wildlife officer under this section.
 (2)SecretaryThe term Secretary means the Secretary of the Interior. (b)Placement of officersThe Secretary, in consultation with the Secretary of State, may station not less than one United States Fish and Wildlife Service officer in the primary diplomatic or consular post of the United States in—
 (1)a focus country; (2)a country that has a national who has been certified by the Secretary under section 8(a)(2) of the Fishermen’s Protective Act of 1967 (22 U.S.C. 1978(a)(2)) as engaging in trade or taking which diminishes the effectiveness of any international program for endangered or threatened species; or
 (3)other countries identified by the Secretary, in consultation with the Secretary of State. (c)DutiesA United States Fish and Wildlife Service officer stationed under subsection (b) shall—
 (1)assist local agencies or officials responsible for the protection of wildlife in the protection of wildlife and on-the-ground conservation;
 (2)facilitate apprehension of individuals who illegally kill or take, or assist in the illegal killing or taking of, wildlife;
 (3)support local agencies or officials responsible for the protection of wildlife in the host country and regional partners of the United States in wildlife trafficking investigations;
 (4)support wildlife trafficking investigations based in the United States with a nexus to a host country or region;
 (5)provide technical assistance and support to build capacity in the host country for wildlife conservation and anti-trafficking enforcement by agencies that partner with the host country;
 (6)advise on leveraging the assets of the United States Government to combat wildlife trafficking; (7)support effective implementation of CITES and other international agreements relating to wildlife conservation, in coordination with the Secretary of State;
 (8)work to reduce global demand for illegally traded wildlife products and illegally taken wildlife; and
 (9)conduct other duties as the Secretary, in consultation with the Secretary of State, determines to be appropriate to combat wildlife trafficking and promote conservation of at-risk species.
					302.Wildlife trafficking violations as predicate offenses under Travel Act and racketeering statute
 (a)Travel actSection 1952 of title 18, United States Code, is amended— (1)in subsection (b)—
 (A)by striking or (3) and inserting (3); and (B)by striking of this title and (ii) and inserting the following: of this title, or (4) any act that is a criminal violation of subparagraph (A), (B), (C), (D), (E), or (F) of section 9(a)(1) of the Endangered Species Act of 1973 (16 U.S.C. 1538(a)(1)), section 2203 of the African Elephant Conservation Act (16 U.S.C. 4223), or section 7(a) of the Rhinoceros and Tiger Conservation Act of 1994 (16 U.S.C. 5305a(a)), if the endangered or threatened species of fish or wildlife, products, items, or substances involved in the violation and relevant conduct, as applicable, have a total value of more than $10,000 and (ii); and
 (2)by adding at the end the following:  (f)The Secretary of the Treasury shall transfer to the Secretary of the Interior any amounts received by the United States as civil penalties, fines, forfeitures of property or assets, or restitution to the Federal Government for any violation under this section that involves an unlawful activity described in subsection (b)(i)(4)..
 (b)RICOChapter 96 of title 18, United States Code, is amended— (1)in section 1961(1)—
 (A)by striking or (G) and inserting (G); and (B)by inserting before the semicolon at the end the following: , or (H) any act that is a criminal violation of subparagraph (A), (B), (C), (D), (E), or (F) of section 9(a)(1) of the Endangered Species Act of 1973 (16 U.S.C. 1538(a)(1)), section 2203 of the African Elephant Conservation Act (16 U.S.C. 4223), or section 7(a) of the Rhinoceros and Tiger Conservation Act of 1994 (16 U.S.C. 5305a(a)), if the endangered or threatened species of fish or wildlife, products, items, or substances involved in the violation and relevant conduct, as applicable, have a total value of more than $10,000; and
 (2)in section 1963, by adding at the end the following:  (n)The Secretary of the Treasury shall transfer to the Secretary of the Interior any amounts received by the United States as civil penalties, fines, forfeitures of property or assets, or restitution to the Federal Government for any violation of section 1962 that is based on racketeering activity described in section 1961(1)(H)..
 (c)Sport-Hunted trophiesNothing in this section or the amendments made by this section— (1)nullifies or supersedes any other provision of Federal law or any regulation pertaining to the import of sport-hunted wildlife trophies;
 (2)prohibits any citizen, national, or legal resident of the United States, or an agent of such an individual, from importing a lawfully taken sport-hunted trophy for personal or similar noncommercial use if the importation is in compliance with sections 4(d) and 10 of the Endangered Species Act of 1973 (16 U.S.C. 1533(d), 1539), section 3(a) of the Lacey Act Amendments of 1981 (16 U.S.C. 3372(a)), and regulations implementing those sections; or
 (3)may be used to prosecute any citizen, national, or legal resident of the United States, or an agent of such an individual, for importing a lawfully taken sport-hunted trophy for personal or similar noncommercial use if the importation is in compliance with sections 4(d) and 10 of the Endangered Species Act of 1973 (16 U.S.C. 1533(d), 1539), section 3(a) of the Lacey Act Amendments of 1981 (16 U.S.C. 3372(a)), and regulations implementing those sections.
 303.Funds from wildlife trafficking violations of money laundering statuteSection 1956 of title 18, United States Code, is amended by adding at the end the following:  (j)The Secretary of the Treasury shall transfer to the Secretary of the Interior any amounts received by the United States as civil penalties, fines, forfeitures of property or assets, or restitution to the Federal Government for any violation under this section that involves an unlawful activity described in subsection (c)(7)(G)..
			304.Technical and conforming amendments
 (a)Use of amounts from finesSection 1402(b)(1)(A) of the Victims of Crime Act of 1984 (34 U.S.C. 20101(b)(1)(A)) is amended— (1)in clause (i), by striking and at the end; and
 (2)by adding at the end the following:  (iii)section 1952(f), section 1956(j), and section 1963(n) of title 18, United States Code; and.
 (b)Use of amounts from forfeituresSection 524(c)(4)(A) of title 28, United States Code, is amended by inserting the Secretary of the Treasury pursuant to section 1952(f), section 1956(j), or section 1963(n) of title 18, before or the Postmaster General.
				IVIllegal, Un­re­port­ed, and Unregulated Fishing
 401.Funding for illegal, unreported, and unregulated fishing enforcementAll amounts available to the Secretary of Commerce that are attributable to fines, penalties, and forfeitures of property (or proceeds from the sale of that forfeited property) imposed for violations under section 307(1)(Q) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1857(1)(Q)) shall be used by the Secretary of Commerce for fisheries enforcement, including to carry out amendments made by the Illegal, Unreported, and Unregulated Fishing Enforcement Act of 2015 (Public Law 114–81; 129 Stat. 649).
 402.Illegal, unreported, and unregulated fishing as predicate offenses under money laundering statuteSection 1956(c)(7) of title 18, United States Code, is amended— (1)in subparagraph (F), by striking ; or and inserting a semicolon;
 (2)in subparagraph (G), by striking the semicolon and inserting ; or; and (3)by adding at the end the following:
					
 (H)any act that is a violation of section 307(1)(Q) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1857(1)(Q)), if the fish involved in the violation and relevant conduct, as applicable, have a total value of more than $10,000;.
 403.Funds from illegal, unreported, and unregulated fishing violations of money laundering statuteSection 1956 of title 18, United States Code, is amended by adding at the end the following:  (k)The Secretary of the Treasury shall transfer to the Secretary of Commerce any amounts received by the United States as civil penalties, fines, forfeitures of property or assets, or restitution to the Federal Government for any violation under this section that involves an unlawful activity described in subsection (c)(7)(H)..
 404.Uses of transferred funds for illegal, unreported, and unregulated fishing enforcementAll amounts made available to the Secretary of Commerce under the amendments made by sections 402 and 403 shall be used for fisheries enforcement purposes, including to carry out amendments made by the Illegal, Unreported, and Unregulated Fishing Enforcement Act of 2015 (Public Law 114–81; 129 Stat. 649).
			